The State of/s




                             Fourth Court of Appeals
                                     San Antonio, Texas
                                            July 21, 2015

                                        No. 04-15-00400-CR

                                        Rene GUERRERO,
                                             Appellant

                                                  v.

                                     THE STATE OF TEXAS,
                                           Appellee

                   From the 144th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2015CR3173
                         Honorable Lorina I. Rummel, Judge Presiding


                                           ORDER
        The trial court’s certification in this appeal states that “this criminal case is a plea-bargain
case, and the defendant has NO right of appeal.” The clerk’s record contains a written plea
bargain, and the punishment assessed did not exceed the punishment recommended by the
prosecutor and agreed to by the defendant. Therefore, the trial court’s certification accurately
reflects that the criminal case is a plea-bargain case. See TEX. R. APP. P. 25.2(a)(2).
        This court must dismiss the appeal “if a certification that shows the defendant has a right
of appeal has not been made part of the record under these rules.” Id. R. 25.2(d); see Chavez v.
State, 183 S.W.3d 675, 680 (Tex. Crim. App. 2006).
       Therefore, we ORDER that this appeal will be dismissed under rule 25.2(d) of the Texas
Rules of Appellate Procedure unless Appellant causes an amended trial court certification to be
filed within THIRTY days of the date of this order showing Appellant has the right of appeal.
See TEX. R. APP. P. 25.2(d), 37.1; see also Dears v. State, 154 S.W.3d 610 (Tex. Crim. App.
2005); Daniels v. State, 110 S.W.3d 174 (Tex. App.—San Antonio 2003, no pet.).
       All other appellate deadlines are SUSPENDED pending further order of this court.
                                              _________________________________
                                              Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of July, 2015.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court